Citation Nr: 0528415	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  96-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, including arthritis.

2.  Entitlement to service connection for a cervical spine 
disorder, including arthritis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to February 
1949.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the veteran's petition to reopen his 
claims for service connection for back and head pain, and 
denied his claim for service connection for neck pain.  In 
November 2003, the Board remanded the claims for additional 
development, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  That development has taken 
place, see Stegall v. West, 11 Vet. App. 268, 271 (1998), and 
the Board will now decide the claims for service connection 
for lumbar and cervical spine disorders.

However, for the reasons explained below, the issue of 
service connection for headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran was first treated for low 
back pain more than thirteen years after service, and medical 
opinions since that time have attributed his subsequently 
diagnosed lumbar spine disorder to post-service injuries or 
idiopathic scoliosis and not his in-
service automobile accident or anything else in service.  
Arthritis was not shown within 1 year following separation 
from service.

2.  The preponderance of the competent, probative medical 
evidence of record reflects that the veteran's cervical spine 
disorder, which was not diagnosed until many years after 
service, was not related to his in-service automobile 
accident or otherwise related to service.  Arthritis was not 
shown within 1 year following separation from service.
CONCLUSIONS OF LAW

1.  A lumbar spine disorder, including arthritis, was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  A cervical spine disorder, including arthritis, was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  Here 
the initial review took place prior to the passage of the 
Act.  The Court has provided no remedy in such circumstance.  
In this case, the notice and development mandates have been 
met and there is no prejudice.  See Mayfield.  For instance, 
after the Board's November 2003 remand, the Appeals 
Management Center (AMC) sent the veteran February and March 
2004 letters explaining VA's duties to notify and assist him 
with his claims, and the veteran's rights and 
responsibilities in that regard.  VA did not take any 
adjudicative action until the AMC's May 2005 supplemental 
statement of the case (SSOC).  Thus, VA provided VCAA 
notification to the veteran prior to its final adjudicative 
action in this claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's February 
and March 2004 letters told the veteran it was still working 
on his claims, and explained what the veteran had to show to 
establish entitlement to service connection.  The letters 
also indicated the information or evidence needed from the 
veteran and the respective responsibilities of the veteran 
and VA in obtaining it.  Moreover, in its February 2004 
letter, the AMC wrote: "Please provide us with any evidence 
or information you may have pertaining to your claim," and 
in its March 2004 letter wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  Please provide us with any 
evidence or information you may have in your possession."  
Thus, VA complied with all four elements of the notice 
requirement.  In addition, the AMC included in its May 2005 
SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

Moreover, VA obtained all available service medical records 
(SMRs) and identified post-service treatment records.  VA was 
informed that other records that it sought, such as those of 
the Drew Foundation and Dr. "F.C.," did not exist or had 
been destroyed in accordance with law.  See 38 C.F.R. 
§ 3.159(c)(1) (2004) (VA not required to make follow-up 
request for non-Federal treatment records where follow-up 
request for records would be futile).  Other records, such as 
those of Drs. "R.B.," "C.T." "A.M." and "H.K.," could 
not be obtained because the letters sent to them at the 
addresses provided by the veteran were returned as 
undeliverable.  See 38 C.F.R. § 3.159(c)(1)(i) (veteran must 
provide enough information to identify and locate existing 
non-Federal treatment records).  The Board notes that the 
October 1977 Social Security Administration (SSA) disability 
decision, discussed below, discusses the medical reports of 
Drs. "R.B." and "C.T."  There is no indication that any 
other available records exist that should be requested, or 
that any pertinent existing evidence was not received.  VA 
thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Procedural Matters

In June 1950, the RO denied what it termed a single service-
connection claim, for a back injury with residual headaches.  
When the veteran filed his most recent May 1996 claim, he 
noted head, neck, and back pain.  In its March 1996 decision, 
the RO treated the back and head pain claims as petitions to 
reopen and denied them, and denied the claim for service 
connection for neck pain on the basis that the claim was not 
well grounded.  In its most recent, May 2005 SSOC, the AMC 
granted the petitions to reopen the claims for service 
connection for back and head pain.  It then considered all 
three claims de novo on the merits, and the Board will do 
likewise.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Arthritis, which is part of the 
veteran's claimed lumbar and cervical spine disorders, is a 
chronic disease that is presumed to be service-connected if 
it manifests to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).


Factual Background

During service the veteran was in an automobile accident.  
The only available service medical records (SMRs) reflect 
treatment in October and November 1947 for lacerations of the 
upper and lower lip and a partial compound fracture of the 
maxillary and mandible alveolar process.  A November 21, 1947 
entry indicates: "Further hospitalization for this condition 
is not necessary.  With the exception of loss of teeth and 
slight scarring of the lower lip there is no disability, no 
deformity, no loss of function."  The only other in-service 
treatment record in the claims folder is a December 1948 
finding of moderate passive-aggressive reaction that was the 
basis for the veteran's February 1949 discharge from service.

The first record of treatment after service is a May 1962 
Palo Alto Medical Clinic treatment record noting a prior foot 
and ankle injury and indicating soreness in the lumbar area 
with no previous history of a back injury.  On examination, 
there were tender lumbar muscles, and it was noted that the 
spine seemed to be okay.  The diagnosis was muscle ligament 
strain.  An X-ray at this time showed slight lumbar scoliosis 
with convexity to the right.  January through October 1969 
records from the same clinic note an incident in which the 
veteran was moving a heavy fan with another man who slipped, 
placing the weight on the veteran, and resulting in back 
pain.  The February 1969 record notes an episode of low back 
pain two years previously with mild recurrences since that 
time.  The February 1969 diagnosis, based on examination and 
X-rays, was low back strain occurring in a man with 
structural and mild idiopathic lumbar scoliosis.  A comment 
stated, "It is reasonable to expect some propensity to 
recurrent low back strains and degenerative changes of the 
apophyseal joints."

An October 1977 SSA Decision found the veteran to be disabled 
from a January 1974 industrial accident that injured his 
lumbar spine.  An examination by Dr. "C.T." found 
limitations of the range of motion of the spine, with X-rays 
of the dorsal spine showing slight scoliosis with arthritic 
lipping of the mid-dorsal lumbar vertebra, and X-rays of the 
lumbosacral spine showed an increase of density at the 
lumbosacral facets with slight rotation and increase of 
density.

A November 1979 treatment record of Dr. "J.T." noted that 
the veteran sustained trauma to his back while climbing a 
ladder four days previously.  The veteran complained of chest 
and back pain.  Examination of his neck found no jugulovenous 
distention, carotids 2+ and equal bilaterally without bruits.  
The back tenderness was attributed to chest wall pain.

December 1985 X-rays show severe degenerative disc pathology 
at the L5-S1 level, mild osteoarthritis, and no apparent 
acute pathology.  A January 1986 Madera Community Hospital 
Emergency Room record shows that the veteran slipped and 
fell, lacerating the back of his head and neck and briefly 
losing consciousness.  On examination, the veteran's neck was 
nontender and supple.

A February 1990 X-ray report indicates that the veteran fell 
on his back and experienced pain.  Degenerative arthritic 
changes and narrowing of the L4-5 and L5-S1 intervertebral 
disc spaces were noted, and the radiologist indicated they 
had worsened since  the December 1985 X-rays.

July 1992 X-rays showed degenerative disc changes and 
degenerative osteoarthritis in the lumbar spine.  March 1994 
X-rays show degenerative change and disc change in the 
cervical spine at multiple levels.  June 1994 X-rays 
reflected degenerative changes in the lumbar spine.  May 1995 
X-rays showed degenerative changes in the lower lumbar spine.  
The veteran was admitted to Madera Community Hospital in May 
1996 for a right rotator cuff injury and neck pain.  In July 
1996, the veteran indicated his neck and shoulder felt a lot 
better.

May 1997 treatment notes from Madera Community Hospital 
indicate full range of motion of the neck and cervical spine 
with moderate tenderness of the neck.  The diagnosis included 
cervical arthritis.  A September 1997 treatment note from the 
same hospital stated that examination of the head and neck 
were unremarkable.  The diagnosis was of spinal cord 
compression at the cervical or lumbar level.

February 1998 X-rays of the cervical spine showed moderately 
severe degenerative disc disease at all levels, mild 
bilateral neural foramenal stenosis at the C2-3 level 
bilaterally, and no evidence of acute fractures or 
dislocation.

August 2000 private treatment notes from Madera Community 
Hospital indicate that there was limitation of movement of 
the neck, but it was supple.  Arthritis was diagnosed, but 
not of a specific part of the body.  June 2002 notes indicate 
a normal physical examination with a diagnosis of peripheral 
vascular disease.  January and March 2003 notes indicate that 
the veteran experienced back pain and diagnosed him with 
osteoarthritis of the lumbar spine.


Analysis

The above medical evidence reflects that the veteran does 
have current disorders of the lumbar and cervical spine, 
including arthritis.  However, the competent, probative 
evidence of record reflects that these disorders are not 
related to the veteran's in-service automobile accident or 
otherwise related to service.

The treatment notes from the veteran's in-service 
hospitalization after his automobile accident describe 
injuries he sustained to the mouth area, but do not note any 
other injuries, including any to the neck or back.  Indeed, 
the final treatment note from the time period following the 
accident indicates that further hospitalization was not 
necessary and that there was no disability other than those 
relating to the veteran's lip and teeth.  Similarly, the 
treatment record from December 1948, two months before 
separation, notes only a psychiatric disorder and nothing 
regarding any neck or back or any other physical disorders.  
Thus, the existing SMRs do not indicate incurrence of any 
head, neck or back injury or disorder, chronic or otherwise, 
during service.  38 C.F.R. § 3.303(b) (2004).

Moreover, there is no evidence of continuity of 
symptomatology after discharge.  38 C.F.R. § 3.303(b) (2004).  
The earliest treatment for the veteran's lumbar spine 
disorder is May 1962, more than thirteen years after service, 
and the notes from that time did not associate his back 
stiffness and soreness with service, but rather, a more 
recent muscle ligament strain.  Similarly, the 1969 treatment 
records attribute his back pain to a more recent post-service 
back injury, and also noted that the veteran's scoliosis was 
idiopathic, and rendered him susceptible to recurrent low 
back pain and degenerative changes.  Moreover, the October 
1977 SSA disability decision attributed the veteran's 
disabling lumbar spine disorder to a January 1974 accident.  
Thus, the evidence as a whole does not establish that the 
veteran's lumbar spine disorder was related to service.  
38 C.F.R. § 3.303(d) (2004).

As to the cervical spine disorder, it was not diagnosed until 
many years after service following multiple post-service 
injuries, and the X-rays showed degenerative disc disease but 
there was no evidence suggesting that the in-service accident 
was a cause of the cervical spine disorder.

In sum, the preponderance of the competent, probative medical 
evidence of record reflects that the veteran did not incur a 
lumbar or cervical spine disorder and that these disorders, 
which arose many years after service, were not related to the 
in-service accident or otherwise related to service.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply, and 
his claims for service connection for lumbar and cervical 
spine disorders must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for a lumbar spine disorder, 
including arthritis, is denied.

The claim for service connection for a cervical spine 
disorder, including arthritis, is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

The existence of headaches is a matter about which the 
veteran is competent to testify.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  The veteran indicated in his 
initial, March 1950 claim, a little more than a year after 
service, that he suffered residual headaches after his 
accident.  And, as noted, the in-service treatment he 
received involved his mouth, indicating the possibility of a 
head injury.  Moreover, a January 1986 Madera Community 
Hospital skull X-ray report, prepared after the veteran's 
emergency room visit, noted that there were stippled calcific 
deposits in the parasagittal region near the vertex that were 
"possibly related to an old injury."  Thus, there is some 
suggestion of a current disability that may be associated 
with service.  The evidence is insufficient to decide the 
claim because the opinion expressed in the January 1986 skull 
X-ray report is ambiguous, see Winsett v. West, 11 Vet. App. 
420, 424 (1998), and subsequent March 1994, and February and 
September 1998 CT scans were negative and did not indicate 
the possibility of such a nexus, although the February 1998 
CT scan showed small bilateral basal ganglia calcifications 
and mildly exuberant calcification involving the anterior 
falx.  Consequently, a remand is necessary for a new VA 
examination to definitively address the etiology of the 
veteran's headaches.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
neurologic examination to determine the 
etiology of his headaches.  The claims 
folder must be made available to the 
examiner, including the January 1986 
skull X-ray and March 1994 CT scans of 
the head, and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's headaches are related to his 
in-service automobile accident, or 
otherwise related to service, as opposed 
to his January 1986 or any other post-
service accident.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


